MEMORANDUM OF DECISION
After a jury trial in the Superior Court (Kennebec County), John F. McDonough *223was convicted of failing to appear, 17-A M.R.S.A. § 17(4) (1983). On appeal, he asserts numerous claims of error. We deny the appeal.
The defendant has the burden of supporting an appeal with a record sufficient in content to permit a fair consideration of the issues raised. State v. Hanson, 483 A.2d 723, 725 (Me.1984); see also M.R. Crim.P. 39(b). Absent a transcript of the Superior Court proceedings, we are unable to review defendant’s claims of error regarding voir dire, assistance of counsel, and jury instructions. Defendant’s remaining arguments are without merit and require no discussion.
The entry is:
Judgment affirmed.
All concurring.